        1:19-cv-01133-HAB-EIL # 67           Page 1 of 5                                              E-FILED
                                                                    Monday, 27 January, 2020 04:16:56 PM
                                                                            Clerk, U.S. District Court, ILCD

044653/19344/JNR

                         UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS

ANTHONY GAY,

                      Plaintiff,

v.

THE STATE OF ILLINOIS, JOHN                          Case Number 19-cv-01133
BALDWIN, JEFF SIMS, SHANE REISTER,
DR. DOE 1, MELVIN HINTON, SYLVIA                     Judge Colin Stirling Bruce
BUTLER, KELLY ANN RENZI, WILLIAM
PUGA, DR. CHESS, DR. NUNEZ,
WEXFORD HEALTH SOURCES, INC., and
DOES 2-5,

                      Defendants.

                           MOTION FOR EXTENSION OF TIME

       NOW COME the Defendants, WEXFORD HEALTH SOURCES, INC., KELLY RENZI,

PSY.D., and WILLIAM PUGA, M.D., by and through their attorney, Jessica N. Klaus of

CASSIDAY SCHADE LLP, and for their Motion for Extension of Time, state as follows:

       1.      On November 22, 2019, Plaintiff’s counsel served written discovery on

Defendants Renzi, Puga, and Wexford.

       2.      Initially, Defendants’ responses were due on or before December 22, 2019,

however, Plaintiff’s counsel agreed to an extension until January 22, 2020.

       3.      Last week, Plaintiff’s counsel also raised no objection to extending the deadline to

respond to today’s date, January 27, 2020.

       4.      Undersigned counsel has been working diligently to gather the information and

documentation needed to respond to Plaintiff’s discovery requests but unfortunately need
        1:19-cv-01133-HAB-EIL # 67          Page 2 of 5



additional time to provide secure her clients’ attestations and to review the proposed

documentation to ensure that privileged information is not inadvertently produced.

       5.      The proposed documentation includes over 3000 pages of policies, procedures,

and ESI documents.

       6.      Undersigned counsel schedule since the beginning of the month has not allowed

her to devote the amount of time needed to review the above documentation.

       7.      The first part of the month, counsel spent a large majority of her time preparing

for a trial that was scheduled to begin on January 8, 2020, in Davis v. Kayira, (USDC C.D. Ill.

18-2120).

       8.      On January 14, 2020 and January 15, 2020, undersigned counsel has attended two

settlement conferences in Peoria, Illinois and Davenport, Iowa.

       9.      On January 16 and January 17, 2020 counsel attended four depositions in Woods

v. Calhoun et al, (USDC C.D. Ill. 18-cv-3308).

       10.     On January 20, 2020, counsel traveled to Dixon, Illinois for a deposition in Jones

v. Strow, (USDC C.D. Ill. 19-cv-4013).

       11.     On January 21, 2020 and January 22, 2020 counsel attended four additional

depositions in Woods v. Calhoun,(USDC C.D. Ill. 18-cv-3308).

       12.     On January 23, 2020, counsel attended a deposition in Sanders v. Moss et al,

(USDC C.D. Ill. 16-1366) that lasted most of the day.

       13.     From January 24, 2020 – January 26, 2020 undersigned counsel had the stomach

flu.




                                                 2
        1:19-cv-01133-HAB-EIL # 67           Page 3 of 5



       14.     Counsel has not consulted Plaintiff’s attorney regarding this extension because he

made it clear in his correspondence with other lawyers that he would not agree to any last minute

extensions proposed by the opposing party.

       15.     As such, undersigned counsel has decided it was best to file a formal request with

the Court.

       16.     This motion is not being made to unnecessarily delay these proceedings.

       WHEREFORE, undersigned counsel respectfully requests an additional 14 days or until

February 10, 2020 to finalize her discovery responses

                                             Respectfully submitted,

                                             CASSIDAY SCHADE LLP

                                             By: /s/ Jessica N. Klaus
                                                 One of the Attorneys for Defendants,
                                                 WEXFORD HEALTH SOURCES, INC.,
                                                 KELLY RENZI, PSY.D., and WILLIAM
                                                 PUGA, M.D.

Jessica N. Klaus
ARDC No. 6315478
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
jklaus@cassiday.com




                                                3
        1:19-cv-01133-HAB-EIL # 67           Page 4 of 5



                                 CERTIFICATE OF SERVICE

       I hereby certify that on January 27, 2020, I electronically filed the foregoing Motion for

Extension of Timewith the Clerk of the Court using the CM/ECF system. The electronic case

filing system sent a “Notice of E-Filing” to the following:

Nicholas S. Staley, Esq.
Thor Inouye, Esq.
Office of the Illinois Attorney General
100 W. Randolph Street. 13th Floor
Chicago IL 60601
nstaley@atg.state.il.us
tinouye@atg.state.il.us

Stetson F. Atwood, Esq.
Laura Ieremia, Esq.
Donohue Brown Mathewson & Smyth, LLC
140 S. Dearborn Street, Suite 800
Chicago, IL 60603
stetson.atwood@dbmslaw.com
shelly.harders@dbmslaw.com
ieremia@dbmslaw.com
becker@dmbslaw.com

Antonio M. Romanucci, Esq.
Nicolette A. Ward, Esq.
Romanucci & Blandin, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
aromanucci@rblaw.net
nward@rblaw.net

Maggie E. Filler, Esq.
Roderick and Solange MacArthur Justice Center
745 Atlantic Avenue, 8th Floor
Boston, MA 02111
maggie.filler@macarthurjustice.org

Daniel M. Greenfield, Esq.
MacArthur Justice Center Northwestern Pritzker School of Law
375 E. Chicago Avenue
Chicago, IL 60611
daniel-greenfield@law.northwestern.edu




                                                 4
         1:19-cv-01133-HAB-EIL # 67   Page 5 of 5



Stephen H. Weil, Esq.
Loevy & Loevy
311 N. Aberdeen, 3rd Floor
Chicago IL 60607
weil@loevy.com

                                                    /s/ Jessica N. Klaus
9393024 JKLAUS;MCOVEY




                                         5
